 34300 NLRB No. 5DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1See, e.g., Machinists Local 697, supra, 223 NLRB 832, 834 and casescited there.2See, e.g., Cell-Crete Corp., 288 NLRB 262, 264 (1988).3The present case is distinguishable from a pertinent aspect of Oil WorkersLocal 5-114 (Colgate-Palmolive Co.), 295 NLRB 742, 743 (1989). In thatcase, the Board found that a union had violated Sec. 8(b)(1)(A) by refusing
to permit a nonmember to attend a union meeting at which his pending griev-
ance was to be discussed and passed on. In so finding, the Board noted in
particular that the asserted ``substituted but equivalent procedure'' for pre-
senting the nonmember's grievance was defective, where the respondent re-
fused to read the grievant's statement to the membership and no one was
present at the meeting to advocate the grievant's cause. In this case there is
no evidence that grievances were at issue at the March 10 meeting. This case
is also distinguishable from Boilermakers Local 202 (Henders Boiler), 300NLRB 28 (1990), in which the Board found that the union had violated Sec.
8(b)(1)(A) by conducting a members-only poll to choose the date of a floating
holiday for the unit. In that case, the union used the poll as a ``substitute for
negotiation'' in precisely the same manner as had the union in Letter CarriersBranch 6000, 232 NLRB 263 (1977), enfd. 595 F.2d 808 (D.C. Cir. 1979).By contrast, in this case, as discussed above, the Union did not substitute a
procedure from which nonmembers were excluded from its ``representation
process.'' 232 NLRB 263 at fn. 1.American Postal Workers Union, Pittsburgh MetroArea Postal Workers Union, AFL±CIO (United
States Postal Service) and Blair Gorczyca. Case6±CB±7611(P)September 28, 1990DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
DEVANEYOn January 3, 1989, Administrative Law Judge El-bert D. Gadsden issued the attached decision. The Re-
spondent and the General Counsel each filed excep-
tions and a supporting brief. The Respondent filed an
opposition to the General Counsel's exceptions, and
the General Counsel filed an answering brief to the
Respondent's exceptions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings, and con-
clusions as modified and to adopt the recommended
Order as modified.1. The judge found that the Respondent violatedSection 8(b)(1)(A) by refusing to meet with non-
member unit employees at the March 10, 1988 meeting
at the union hall to discuss the planned changes in the
Employer's special delivery section. We disagree and
dismiss this allegation of the complaint.The facts, as found by the judge, follow. ChargingParty Gorczyca is a special delivery messenger rep-
resented by the Union, of which he is a not a member.
On March 9, 1988, Gorczyca and other employees,
both union members and nonmembers, engaged in a
discussion in the workplace of changes in special de-
livery routing and speculated on the Union's position
on the elimination of some routes. After a few min-
utes, they saw Union President Richards and Vice
President Anthony, whom they approached with ques-
tions. Richards told them that he was busy, but that he
would discuss their questions at another time. He
scheduled a meeting at the union hall for the next day.
As the meeting opened, Richards announced that union
policy was not to conduct meetings on union premises
with nonmembers present; that he did not intend to
embarrass anyone, but any nonmembers in attendance
should either join the Union or leave. Gorczyca left the
room; another employee, Crawley, stated that he was
not a union member but that he wished to ask a ques-
tion. Richards told Crawley that ``before I answer any
questions, I'm going to ask you to either sign this
paper [a membership form] or leave.'' Crawley joined
the Union and remained at the meeting. The union of-
ficials told the employees that the Union would standbehind the agreement. No grievances were filed as aresult of the meeting. The judge found that the Re-
spondent discriminatorily prevented nonmembers from
presenting their views and receiving those of the Re-
spondent and its members and that it failed in its statu-
tory obligation to represent all employees in the unit
fairly. As stated above, we disagree that the Respond-
ent's mere exclusion of nonmembers from the meeting
violated Section 8(b)(1)(A).It is axiomatic that a collective-bargaining agent isrequired to represent all members of the bargaining
unit, irrespective of their membership in the union.
Machinists Local 697 (Canfield Rubber), 223 NLRB832, 834 (1976). Thus, the Act procribes as discrimi-
natory union practices that effectively deny to unit
members fundamental rights of union representation,
such as access to grievance procedures1and exclusiveunion hiring halls.2In the case at hand, the judge con-cluded that a union's exclusion of nonmember unit em-
ployees from meetings at which possible reactions to
job issues are discussed was tantamount to a denial of
those employees' fundamental rights to union represen-
tation. We cannot agree.Here, neither grievance representation nor any otherright fundamental to union representation is at issue.
Indeed, the record shows that no grievance was filed
by the Respondent as an immediate result of the March
10 meeting, and there is no showing that any unit em-
ployee was denied the right to file a grievance over the
changes or was denied proper assistance in filing a
grievance.3In this regard, we disagree with the judge's charac-terization of the employees' concern over the route
changes as a ``grievance.'' Nowhere does the judge
find that any employee approached union officers or
stewards before March 10 to seek to file grievances
over the changes or that the Union tied assistance in
filing grievances to attendance at the March 10 meet- 35AMERICAN POSTAL WORKERS (POSTAL SERVICE)4In fact, the Charging Party testified that, about 3 days after the March 10meeting, he himself filed a grievance through his steward, i.e., he used the
Respondent's normal practice. There is no allegation that this grievance was
not processed in a proper manner.5Because the Respondent retained its power to act as the representative ofunit employees on an issue of interest to both member and nonmember em-
ployees, we fail to see the relevance of the facts, relied on particularly by our
dissenting colleague, that nonmembers as well as members sought to meet
with the Respondent about the changes and that the meeting was held at the
union hall at the behest of the Respondent's president. Regardless of whose
request resulted in the calling of the meeting, the fact remains that the meeting
did not, either as announced or as held, operate as a substitute for the process
of negotiating with or filing grievances with the Employer.6We note that there is no evidence here that the Respondent ignored theinterest of nonmember employees or that the position taken in the ensuing
labor/management meeting treated their interests in a discriminatory or arbi-
trary fashion. In this respect, this case differs markedly from Teamsters Local671 (Airborne Freight), 199 NLRB 994, 999 (1972), cited by the GeneralCounsel. In that case, exclusion of part-time employees from meetings was but
one element in a course of discriminatory conduct that culminated in the dis-
charge, at the union's behest, of the part-time employees. Without evidence
of discriminatory or arbitrary treatment, we cannot find that the General Coun-
sel has established a violation. Cf. Letter Carriers, supra, 595 F.2d at 812,813 (suggesting that a bargaining representative's practice of polling only
union members about proposed negotiating positions would not be unlawful
so long as the union retains representational authority and there is no showing
that the union has foreclosed ``communication access for employees with a di-
vergent view''). There was no showing here that nonmembers could not have
communicated their views to the Respondent's representatives after the meet-
ing.7We note in particular that President Richards did not simply refuse to an-swer Crawley's question, as clearly would have been his right. Rather, Rich-
ards conditioned answering the question of Crawley's remaining at the meeting
on ``signing the paper'' or joining the Union. In our view, Richards' statement
carries a clear implication of disparate treatment that a simple refusal would
not. We find that this implication of disparate treatment crosses the line into
unlawful coercion.Member Cracraft agrees that in the circumstances of this case, PresidentRichards' remarks carry the implication of rebuke of nonmember status and
convey the impression that the Respondent intended to treat the nonmember
disparately. Thus, unlike Vice President Starcher's remarks in Colgate-Palmolive, supra, which she found lawful, President Richard's remarks herenot only fail to suggest that the Union is seeking a solution to the problems
raised by Crawley's status, but occur, in Member Cracraft's view, in the con-
text of an unlawful exclusion of nonmembers from a meeting.ing.4Under the judge's analysis, virtually any discus-sion of any issue related to the contract would be a
``grievance'' and a union would risk an unfair labor
practice if such discussions were held without the par-
ticipation of all unit employees, whether members or
not.Further, in disagreement with the judge, we find thatLetter Carriers Branch 6000, supra, supports a dis-missal here. In that case the union had expressly dele-
gated to unit employees the task of determining by ma-
jority vote whether a new collective-bargaining agree-
ment should provide days off on a fixed or a rotating
basis. The Board held that the union violated Section
8(b)(1)(A) by thereafter excluding employees who
were not union members from attending the meeting at
which the vote was taken. The Board reasoned that ex-
cluding them was unlawful because the union had es-
sentially taken the decision on days off out of its inter-
nal domain as collective-bargaining representative and
made the employee vote procedure into ``a substitute
for negotiation.'' Id. at fn. 1. Having thereby ``elimi-
nated from the situation the union representation ele-
ment,'' the union also eliminated ``the propriety of
limiting to union members a voice in the choice.''
Ibid.Clearly, the decisive element that rendered the non-members' exclusion unlawful in Letter CarriersÐthesubstitution of participation in the meeting for negotia-
tionÐis absent here. In the case at hand, the Respond-
ent held the March 10 meeting to discuss changes
which the Employer had made in special delivery
routes, the relevance of the contract's provisions, and
possible positions that the Respondent could take re-
garding the routing changes. The record shows that theRespondent ultimately met with the Employer in a
labor/management committee meeting over the
changes. There is no evidence that participation in the
March 10 meeting was a substitute for negotiations
over the scheduling or that the Respondent had turned
over to the majority vote of members its decision-mak-
ing power as the representative of all unit employees.5The March 10 meeting with its attendant discussion of
the scheduling issue and possible union responses,
then, was an ``integral part of the union's representa-
tion process,'' and thus was an ``internal union matter
properly determinable by union members alone....'' Ibid. For these reasons, we find that the Re-
spondent's exclusion of nonmembers from its March
10 meeting was not improper and that this allegation
should be dismissed.62. We agree with the judge's finding that the Re-spondent violated Section 8(b)(1)(A) of the Act by co-
ercively refusing to answer nonmember unit employee
Patrick Crawley's questions at the March 10, 1988
meeting at the union hall unless he agreed to join the
Union on the spot. We find that the remarks by the
Respondent's president, Richards, carry the implication
of a rebuke of nonmember status and, under the cir-
cumstances, convey the impression that the Respondent
intended to treat the nonmember disparately. See
Colgate-Palmolive, supra at 743.7The General Coun-sel excepts to the judge's failure to provide as part of
the remedy that the Respondent allow Patrick Crawley
a reasonable opportunity to withdraw, without penalty,
from membership in the Respondent; to notify Crawley
of his right to do so; and if he elects to withdraw from
membership, to make him whole, with interest, for
dues, initiation fees, and other assessments that he was
required to pay as a result of the Respondent's unlaw-
ful action. We find merit to this exception and shall
amend the remedy accordingly.REMEDYHaving found that the Respondent has violated Sec-tion 8(b)(1)(A) of the Act by coercing nonmember unit
employee Patrick Crawley into becoming a member,
we shall order the Respondent to allow Crawley a rea-
sonable opportunity to withdraw, without penalty, from 36DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1See Oil Workers Local 5-114 (Colgate-Palmolive Co.), 295 NLRB 742,743 (1989).membership in the Respondent; to notify Crawley ofhis right to do so; and if Crawley elects to withdraw
from membership, to make him whole, with interest,
for dues, initiation fees, and other assessments he was
required to pay as a result of the Respondent's unlaw-
ful action.Interest shall be computed in the manner prescribedin New Horizons for the Retarded, 283 NLRB 1173(1987).CONCLUSIONSOF
LAW1. The Board has jurisdiction over United StatesPostal Service (Employer) by virtue of Section 1209 of
the PRA.2. Respondent (American Postal Workers Union) isa labor organization within the meaning of Section
2(5) of the Act.3. Respondent was, and acted at all times materialas, the exclusive bargaining representative of the
United States Postal Service's (Employer's) unit of
special delivery messenger employees, including Blair
Gorczyca, the Charging Party.4. Respondent violated Section 8(b)(1)(A) of the Actby coercively refusing to answer a nonmember unit
employee's question at the March 10, 1988 meeting at
the union hall regarding the planned changes in the
Employer's special delivery section unless he agreed to
join the Respondent on the spot.5. The aforedescribed unfair labor practice is an un-fair labor practice affecting mail delivery and com-
merce within the meaning of Section 2(6) and (7) of
the Act and Section 1209 of the PRA.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, Amer-
ican Postal Workers Union, Pittsburgh Metro Area
Postal Workers Union, AFL±CIO, it officers, agents,
and representatives, shall take the action set forth in
the Order as modified.1. Substitute the following for paragraphs 1(a) and(b) and delete paragraph 1(c).``(a) Coercively refusing to answer nonmember unitemployees questions regarding the Employer's changes
in special delivery routes, which affect unit work and
tenure, unless they join the Union.``(b) In any like or related manner restraining or co-ercing employees in the exercise of the rights guaran-
teed them by Section 7 of the Act.''2. Insert the following as paragraph 2(a) and reletterthe succeeding paragraphs.``(a) Allow Patrick Crawley a reasonable oppor-tunity to withdraw, without penalty, from membership
in the Union; notify Crawley of his right to do so; and
if he elects to withdraw from membership, make himwhole, with interest, for dues, initiation fees, and otherassessments he was required to pay as a result of the
Union's unlawful action.''3. Substitute the attached notice for that of the ad-ministrative law judge.CHAIRMANSTEPHENS, dissenting in part.I agree with Member Devaney that the Union law-fully refused to allow nonmember unit employees to
attend a union meeting concerning the Employer's
planned changes in its special delivery section. Unlike
Members Devaney and Cracraft, however, I also find
that Union President Richards lawfully refused to an-
swer a nonmember unit employee's questions at that
meeting unless the nonmember first joined the Union.
I therefore would dismiss the entire complaint.The material facts are not in dispute. In response tounit employees' concerns over the Employer's planned
changes in special delivery operations, a union meeting
was held on March 10, 1988, at the union hall. Con-
sistent with the Union's longstanding policy of barring
nonmembers from union meetings, Richards asked any
nonmembers in attendance either to join the Union or
to leave the room. One employee, Pat Crawley, identi-
fied himself as a nonmember but said that he wanted
to know what position the Union was going to take on
the special delivery question before he decided whether
to join the Union. Richards replied that he would not
answer any questions unless Crawley first joined the
Union; otherwise Crawley would have to leave the
meeting. Crawley thereupon joined the Union and re-
mained in the meeting.My colleagues find that Richards' statements toCrawley were unlawful because they ``carry the impli-
cation of a rebuke of nonmember status, and ... con-

vey the impression that the [Union] intended to treat
the nonmember disparately.''1I disagree. The Union,we have found, was privileged to exclude nonmembers
from the March 10 meeting altogether, in accordance
with its established practice. It follows inexorably that
Crawley had no right to ask questions at that meeting
because he had no right to attend the meeting in the
first place. Richards' refusal to answer Crawley's ques-
tions unless Crawley joined the Union was simply part
of the same transaction in which Richards lawfully in-
formed the nonmembers, including Crawley, that they
would have to leave the hall unless they joined the
Union, and was equally lawful.The majority's citation to Colgate-Palmolive, supra,is misplaced. That case concerned the handling of a
grievanceÐa function that a collective-bargaining rep-
resentative must perform for any unit employee, mem-
ber or nonmember, in a manner that is not arbitrary or
discriminatory. The union there had a rule requiring a 37AMERICAN POSTAL WORKERS (POSTAL SERVICE)vote of the membership for any decision to take agrievance to arbitration. The Board accordingly found
unlawful the union's refusal to allow a nonmember to
appear at a meeting of its members to seek their vote
to arbitrate his grievance, where the union also refused
to read the nonmember's statements to the members
and there was no one to advocate arbitration of his
grievance at the meeting. The Board also found that
the union vice president's statement to the nonmember
that, had he been a union member, ``we wouldn't have
this problem,'' was unlawful because it conveyed the
impression that the union intended to treat the non-
member in a disparate fashion. In this case, by con-
trast, no grievance was at stake on March 10. No
grievance was filed by the Union as an immediate re-
sult of the meeting that day, and there is no evidence
that any unit employee was denied the right to file a
grievance over the changes in special delivery oper-
ations or was denied proper assistance in filing a griev-
ance. Indeed, the Charging Party (also a nonmember)
testified that he filed a grievance through his steward
about 3 days after the March 10 meeting; there is no
allegation that that grievance was not properly proc-
essed. Moreover, in further contrast with Colgate-Palmolive, there is no indication that Crawley was de-nied all opportunity to have his questions answered.
The testimony clearly indicates that, on March 10,
Richards was refusing to answer nonmembers' ques-
tions at the meeting, not at all times and under all cir-cumstances. Accordingly, Richards' remarks did not
carry the implication that the Union intended to treat
Crawley disparately (apart from lawfully stating that
he was not privileged to attend a meeting that was
open only to union members), and thus were not un-
lawful.MEMBERCRACRAFT, concurring in part and dissentingin part.I join Member Devaney in finding that the Respond-ent violated Section 8(b)(1)(A) of the Act by coer-
cively refusing to answer a nonmember unit employ-
ee's questions at the March 10, 1988 meeting at the
union hall unless he agreed to join the Union on the
spot. I also agree that the remedy for this violation
urged by the General Counsel is appropriate. Contrary
to my colleagues, however, I would find that the Re-
spondent also violated Section 8(b)(1)(A) by refusing
to permit nonmembers to attend the March 10, 1988meeting in the Respondent's union hall.In adopting the judge's finding of a violation in thismatter, I particularly rely on the fact that the meeting
was initiated by and held at the request of a group of
nonmember and member unit employees. These em-
ployees, having heard of the Employer's plan to make
changes in special delivery operations, encountered the
Respondent's president, John Richards, and vice presi-
dent, Joel Anthony, leaving the office of GeraldCubrick, manager of the general mail facility, mail op-erations, and asked Richards questions about the
changes. Richards told the employees he was very
busy at the time but would be glad to talk with them
at another time. He agreed to meet with them the fol-
lowing day at the Respondent's hall. However, when
the group of employees who requested the meeting as-
sembled at the union hall, Richards asked all non-
member unit employees to leave the meeting or take
out immediate membership. Richards stated that it was
the Respondent's policy not to allow nonmembers in
its meetings.In these circumstances, I agree with the judge'sfinding that the March 10 meeting was not an official
internal union meeting from which nonmembers prop-
erly could be excluded. The meeting came about be-
cause the employees were questioning Richards about
a grievance subject at the workplace and Richards did
not have time to discuss the matter when first ap-
proached. The meeting was held at the union hall, rath-
er than at the workplace, at Richards' suggestion. Hemade no mention of any matters being discussed at the
meeting other than the employees' concerns over the
changes in the special deliery unit and did not indicate
to the employees that the meeting would be restricted
to members only.Having agreed to meet with members and nonmem-bers regarding their common concerns about the tenure
of their employment as a consequence of planned
changes in special delivery operations, the Respondent
discriminated against nonmember employees in viola-
tion of Section 8(b)(1)(A) of the Act, by refusing to
allow them to attend the meeting unless they became
members. The Respondent's actions also coercively in-
duced nonmembers to join the Union in further viola-
tion of Section 8(b)(1)(A).APPENDIXNOTICETOEMPLOYEESAND
MEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
coercively refuse to answer non-member unit employees' questions regarding the em-
ployer's changes in special delivery routes that affect
unit work and tenure unless they join American Postal
Workers Union, Pittsburgh Metro Area Postal Workers
Union, AFL±CIO.WEWILLNOT
in any like or related manner restrainor coerce you in the exercise of the rights guaranteed
you by Section 7 of the Act. 38DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1The facts set forth above are not in conflict in the record.WEWILL
allow Patrick Crawley a reasonable oppor-tunity to withdraw without penalty from membership
in the Union; notify Crawley of his right to do so; and
if he elects to withdraw from membership, make him
whole with interest for dues, initiation fees, and other
assessments he was required to pay as a result of the
Union's unlawful action.AMERICANPOSTALWORKERSUNION,PITTSBURGHMETROAREAPOSTALWORKERSUNION, AFL±CIOPatricia J. Scott, Esq., for the General Counsel.Stephen H. Jordan, Esq. (Rothman, Gordon, Foreman &Groudine, P.C.), of Pittsburgh, Pennsylvania, for the Re-spondent.DECISIONSTATEMENTOFTHE
CASEELBERTD. GADSEN, Administrative Law Judge. A chargeof unfair labor practices was filed on March 14, 1988, by
Blair Gorczyca (the Charging Party), against American Postal
Workers Union, Pittsburgh Metro Area Postal Workers
Union, AFL±CIO (United States Postal Service) (the Re-
spondent). On behalf of the General Counsel, the Regional
Director for Region 6 issued a complaint against the Re-
spondent on April 11, 1988.In essence, the complaint alleged that Respondent (theUnion) failed to fairly represent unit employees by not meet-
ing with them to discuss matters affecting their employment,
because they were not members of Respondent; and by co-
ercing nonmember employees to become members of Re-
spondent, by asking them to leave a meeting Respondent
held with unit members of Respondent, unless they join the
Union, all in violation of Section 8(b)(1)(A) of the Act.The Respondent filed an answer on May 5, 1988, denyingthat it has engaged in any unfair labor practices as set forth
in the complaint.A hearing in the above matter was held before me in Pitts-burgh, Pennsylvania, on September 14, 1988. Briefs have
been received from counsel for the General Counsel and
counsel for the Respondent, respectively, which have been
carefully considered.On the entire record, including my observations of the de-meanor of the witnesses, and my consideration of the briefs
filed by the General Counsel and counsel for the Respondent,
respectively, I make the followingFINDINGSOF
FACTI. JURISDICTIONThe complaint alleges, the answer admits, and I find thatthe United States Postal Service (the Employer), provides
Postal Service for the United States of America and operates
various facilities throughout the United States in the perform-
ance of that function, including its general mail center in
Pittsburgh, Pennsylvania; and that the Board has jurisdiction
over the Employer in this matter by virtue of Section 1209
of the PRA.II. THELABORORGANIZATIONINVOLVED
The complaint alleges, the answer admits, and I find thatAmerican Postal Workers Union, Pittsburgh Metro Area
Postal Workers Union, AFL±CIO (United States Postal Serv-
ice) (the Union), is now and has been at all times material,
a labor organization within the meaning of Section 2(5) of
the Act.III. THEALLEGEDUNFAIRLABORPRACTICES
A. Background FactsThe parties stipulated that the American Postal WorkersUnion, Pittsburgh Metro Area, represents all special delivery
employees and that Blair Gorczyca and Patrick N. Crawley
are members of that unit.The parties also stipulated for admission in evidence asRespondent's Exhibit 1, the agreement between the American
Postal Workers Union and the United States Postal Service
(the Employer), effective July 21, 1987, to November 20,
1990. They also stipulated that the 1987±1990 local agree-
ment, entitled ``Memorandum of Understanding between
Pittsburgh Metro Area Postal Workers Union, AFL±CIO and
the United States Postal Service,'' is also admitted in evi-
dence as Respondent's Exhibit 2.In its answer to the complaint, Respondent admitted thatJohn Richards occupied the position of president of the Re-
spondent, and is now, and has been at all times material, an
agent of the Respondent within the meaning of Section 2(13)
of the Act.Finally, the parties stipulated that the meeting scheduledfor March 10, 1988, was not a regularly scheduled union
meeting.Union representatives met at the union hall at the requestof unit employees on March 10, 1988, to discuss the Em-
ployer's adjustments and consolidation of special delivery
routes. Before the meeting commenced Respondent's rep-
resentatives asked all unit employees who were not members
of the Union to leave the meeting, unless they took out im-
mediate membership in the Union. Consequently, some of
the nonunion member employees left the meeting, and some
took out membership in the Union at that time.Since Blair Gorczyca was not a member of the Union, heleft the meeting as directed and filed a charge with the Board
because he believed the Union was failing to represent him
fairly by preventing him from participating in the August 10
meeting, unless he joined the Union.1B. Concerns of Unit EmployeesA composite of the essentially uncontroverted and creditedevidence established that prior to March 1988, the America
Postal Workers Union (APWU) had received a number of
friendly leaks of information from officials of the Employer
(United States Postal Service) about an ongoing audit of the
special delivery operation of the Employer. The auditors
made a preliminary finding that certain adjustments in the
special delivery operations would be made soon.Blair E. Gorczyca has been employed by the United StatesPostal Service for 20 years and currently serves as a special
delivery messenger. He has never been a member of the 39AMERICAN POSTAL WORKERS (POSTAL SERVICE)American Postal Workers Union but on numerous occasionshad been solicited to become a member, as recently as last
year. At that time, David Sammel, became shop steward.
Sammel knew Gorczyca had been a member of the National
Association of Letter Carriers. Nevertheless, Sammel asked
Gorczyca to join the APWU and Gorczyca told him ``no.''
Although, Gorczyca had joined the Association of Letter
Carriers as early as 1968, he thereafter worked in a craft rep-
resented by APWU, which he had not joined.At approximately 3 p.m. on March 9, 1988, Gorczyca anda group of special delivery messengers (Patrick Crawley,
Gene Jones, Robert Joyce, David Sammel, and Gerald
Goreman) had a discussion on the results of combining deliv-
ery routes and elimination of some routes in the special de-
livery section. They discussed what they thought the Union's
position would be on the abolishment of special delivery jobs
by combining routes and eliminating special delivery work-
ers. After 5 or 6 minutes of their discussion, they saw
APWU's president, John Richards, and Vice President Joel
Anthony leaving Jerry Cubrick's office. The messengers ap-
proached Richards and asked him a few questions. He told
them he was very busy at the time but he would be glad to
sit down and talk with them at another time. He agreed and
did in fact meet with them at the union hall on the next day,
March 10, 1988.Union President Richards acknowledged that he and hisstaff (Neurohr, Anthony, and Cruener) reviewed the Union's
contract prior to the meeting regarding the matters to be dis-
cussed. He testified that at the beginning of the meeting,
Neurohr advised him that there was at least one nonmember
present. Since the Union had a longstanding policy in their
local that nonmembers were not permitted to attend union
meetings, he announced to the assembled employees that it
was their policy not to conduct meetings on union premises
with nonunion members in attendance; that it was not his in-
tention to embarrass any one but only to enforce the policy,
and he suggested, that if there was any one who is in this
situation, they should either exit the room or join the Union.According to Blair Gorczyca, Richards looked around theroom and said, ``before we start this meeting, I guess there
are people in here that do not belong to the American Postal
Workers Union. Before I answer any questions, and before
I proceed with the meeting, I would ask them either to join
the APWU or kindly get up and leave.Since he was not a member of the Union, Gorczyca saidhe stood up and proceeded to exit the room. At that time,
he observed Pat Crawley stand up and said that he formally
belonged to the APWU and had terminated his membership,
but he would like to ask a question about the problem re-
garding the special delivery craft. Richards responded by
handing what appeared to be an application for membership
to the APWU to Crawley and said, ``before I answer any
question, I'm going to ask you to either sign this paper or
kindly leave.'' Gorczyca said he and nonmember Gene Jones
left the room and Pat Crawley remained.Twelve-year employee, Pat Crawley, testified that he toldRichards he wanted to see the outcome of the meeting with
respect to what position the Union was going to take before
he decided to join or not join the APWU. However, he said
he was told by Richards that he would have to join the
Union before he could remain in the meeting. Thereupon,
Crawley said he joined the APWU and remained. The Unioninformed the assembled employees that it would stand be-hind the written agreements but what specific language in the
agreement would be enforced was not clear. The union mem-
bers did not know whether they could file a grievance and
no grievance was filed on that day (March 10).President John P. Richards has been president of the Met-ropolitan Metro Area Postal Workers Union since October 1,
1974. He was formally director of industrial relations of the
American Postal Workers Union from November 1980 to
November 1983. Joel Anthony is vice president and chief
grievance officer for the Union. When Richards was asked
does the Union permit nonmembers to come to the offices
of the Union for other purposes, he said it was the policy
to provide representation and support for the processing of
grievances for all employees in the bargaining unit. How-
ever, he said the policy of not allowing nonmembers to at-
tend union meetings in the union hall was based on the belief
that the dues of the members should not go towards pro-
viding services for nonmembers that are not required to be
provided to them. He than proceeded to describe a number
of things that the Union does for its members which it is not
required to do for nonmembers. Example:Nonmembers don't participate in the bargaining activi-ties of the local or National Union. They have no voice
in the formation of bargaining policies, bargaining pro-
posals, and no right to vote on the ratification of the
contract. He also said they had no voice in the local
bargaining preparation and demands in the actual nego-
tiations or by contract of this provision on labor man-
agement committee meetings, which he said was ulti-
mately held in this case.Analysis and ConclusionsIssues1. Did Respondent (APWU) violate Section 8(b)(1)(A) ofthe Act by informing special delivery employees it would not
meet with nonmembers to discuss the Employer's consolida-
tion of delivery routes, which would result in employees
bumping employees and the elimination of some special de-
livery workers?2. Did Respondent (APWU) coerce nonmember employeesto join the Union by telling them it would not discuss their
concerns about the Employer's consolidation of the delivery
routes unless they were members of the Union, in violationof Section 8(b)(1)(A) of the Act?3. Did Respondent (APWU) violate Section 8(b)(1)(A) ofthe Act by meeting with union members to discuss Employ-
er's consolidation of delivery routes of special delivery mes-
sengers while, refusing to discuss the same subject with non-
members?The evidence of record is uncontroverted that on the re-quest of the unit employees to discuss the Employer's con-
solidation of delivery routes, Respondent met with them on
March 10, 1988. At that time however, Respondent informed
the nonmember employees it would not discuss the unit's
common concern (consolidating the delivery routes) with
them unless they joined the Union. It is clear that the com-
mon concern of the unit employees about the tenure of their
employment as a consequence of the consolidation of routes, 40DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
was a grievance subject for discussion by them and theUnion.It is well settled law that the grievance procedure resultingfrom the exclusive representation of employees by a union,
is a vital element of the collective-bargaining process, and
unit employees are entitled to grievance representation as a
matter of right. Machinists Local 697 (Canfield Rubber), 223NLRB 832, 835 (1976); Boilermakers Local 72 (CombustionEngineering), 260 NLRB 232, 233 (1982).Pursuant to the above cited authority, all of the special de-livery employees (members and nonmembers) in the unit
represented by Respondent, were entitled to be present and
allowed to participate in the March 10 discussion with the
Respondent, concerning the consolidation of delivery routes.In Letter Carriers Branch 6000, 232 NLRB 263 (1977),the Board held that ``where the matter at issue is of impor-
tance to all unit employees, a direct consequence of denying
the right to participate to nonmembers is to encourage non-
member unit employees to join the union.'' The Board has
further held that ``refusal to discuss or to informally assess''
the merits of a possible grievance until a condition precedent
is met, is a violation of Section 8(b)(1)(A) of the Act. Boiler-makers, supra at 233.Since it is clear that the issue or the discussion of the Em-ployer's plan of consolidating the special delivery routes was
of importance to all unit employees, Respondent's refusal to
allow the presence and participation of nonmembers in the
March 10 discussion, was to encourage and did in fact en-
courage or forced members to join the Union. Letter Car-riers, supra. Additionally, Respondent's refusal to discuss orassess the merits of the nonmembers' concerns on the March10 subject of discussion, until or unless they joined the
Union, was clearly coercive conduct constituting a breach of
the duty of fair representation, in violation of Section
8(b)(1)(A) of the Act. Respondent's coercive conduct in this
regard caused nonmembers Pat Crawley to join the Union in
order to remain in the March 10 discussion meeting. Boiler-makers, supra.Respondent's Contended Reasons for ExcludingNonmembers from the March 10 Meeting do notConstitute a Valid DefenseRespondent explained that it was the Union's policy thatnonmembers are not permitted to attend certain official inter-
nal union meetings held on union premises, or when the
agenda includes internal policy decisions.It is not clear from the testimony of Union President Rich-ards what constitutes an official internal union meeting. He
appeared to be testifying that the March 10 meeting was a
meeting to discuss union policy. In support of this conten-
tion, he stated that he and the other union representatives
present at the meeting had studied provisions of the collec-
tive-bargaining agreement, in preparation for discussion of
the delivery routes in relationship to the provisions of the
agreement. He does not deny that the purpose of the March
10 meeting was to determine what rights unit employees had
under the agreement. He acknowledged the meeting was held
for the purpose of trying to explain the Employer's route
consolidation plan and actions, the reaction of the employees
to that plan or action, and to determine whether such plan
and action was consistent or inconsistent with the language
of the collective-bargaining agreement.However, the March 10 meeting was not a regularlyscheduled meeting and there was no discussion of internal
matters of the Local relating to establishing amount of dues
or the expenditure of union funds. Neither President Richards
nor any other witness testified about any union policy deci-
sions. In any event, the evidence is consistently clear that the
subject of discussion during the meeting was the consolida-
tion of delivery routes, a subject in which member and non-
member unit employees considered important enough to re-
quest the meeting and attended it. Respondent's exclusion of
nonmembers from that meeting (March 10), discriminatorily
prevented them from presenting their views and receiving the
benefit of the views of the Union and other unit employees
(members and nonmembers). The Board has long held such
conduct is discriminatory and unlawful.The law is also well settled that as the exclusive bar-gaining representative of all the employees in the unit, a
union assumes the statutory ``responsibility to act as genuine
representatives of all the employees in the bargaining unit''
(Miranda Fuel Co., 140 NLRB 181, 184±185 (1963)), thatthe Union was ``responsible to, and owned complete loyality
to, the interests of all whom it represents,'' (Ford Motor Co.v. Huffman, 354 U.S. 330, 338), and that a breach of theduty of fair representation constitutes an unfair labor prac-
tice.'' Rubber Workers Local 12 v. NLRB, 368 F.2d 12, 24(5th Cir. 1966). In the instant case, by refusing to permit
nonmember employees to attend and participate in the March
10 meeting, Respondent failed to satisfy its statutory duty to
represent all unit employees in a fair and impartial manner,
in violation of Section 8(b)(1)(A) of the Act, as alleged.REMEDYHaving found that Respondent has engaged in certain un-fair labor practices, I find it necessary to order it to cease
and desist and to take certain affirmative action to effectuate
the policies of the Act.Respondent having refused to meet with nonmember em-ployees to discuss employer's actions affecting unit work, it
violated Section 8(b)(1)(A) of the Act; that by refusing to
discuss the job related subject with nonmember employees,
unless or until they joined the Union, Respondent coerced
nonmembers to join the Union, in violation of Section
8(b)(1)(A) of the Act; and that by meeting with union mem-
bers and refusing to meet with nonmembers employees in the
same unit, to discuss employer's action which affected their
jobs, Respondent discriminated against nonmembers, in vio-
lation of Section 8(b)(1)(A) of the Act, the recommended
Order will provide that Respondent cease and desist from en-
gaging in such unlawful conduct; and that it refrain from en-
gaging in such unlawful conduct.CONCLUSIONSOF
LAW1. The Board has jurisdiction over United States PostalService (Employer) by virtue of Section 1209 of the PRA.2. Respondent (American Postal Workers Union) is a labororganization within the meaning of Section 2(6) and (7) of
the Act.3. Respondent was and acted at all times material, as theexclusive bargaining representative of the United States Post-
al Service's (Employer's) unit of special delivery messenger
employees, including Blair Gorczyca, the Charging Party. 41AMERICAN POSTAL WORKERS (POSTAL SERVICE)2If no exceptions are filed as provided by Sec. 102.46 of the Board's Rulesand Regulations, the findings, conclusions, and recommended Order shall, as
provided in Sec. 102.48 of the Rules, be adopted by the Board and all objec-
tions to them shall be deemed waived for all purposes.3If this Order is enforced by a judgment of a United States court of appeals,the words in the notice reading ``Posted by Order of the National Labor Rela-
tions Board'' shall read ``Posted Pursuant to a Judgment of the United States
Court of Appeals Enforcing an Order of the National Labor Relations Board.''4. The aforedescribed unfair labor practices are unfairlabor practices affecting mail delivery and commerce, within
the meaning of the Act and Section 1209 of the PRA.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended2ORDERThe Respondent, American Postal Workers Union, Pitts-burgh Metro Area Postal Workers Union, AFL±CIO, its offi-
cers, agents, and representatives, shall1. Cease and desist from
(a) Refusing to meet with nonmember employees of thebargaining unit to discuss the Employer's changes which af-
fect unit work.(b) Coercing nonunion member employees to join theUnion, by refusing to discuss the Employer's changes affect-
ing unit work, unless or until they join the Union.(c) Discriminating against nonmembers by meeting withmembers and refusing to meet with nonmember employees
in the same unit.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Post at business offices, meeting halls, copies of the at-tached notice marked ``Appendix.''3Copies of the notice, onforms provided by the Regional Director for Region 6, after
being signed by the Respondent's authorized representative,
shall be posted by the Respondent immediately upon receipt
and maintained for 60 consecutive days in conspicuous
places including all places where notices to members are cus-
tomarily posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, defaced,
or covered by any other material.(b) Mail or deliver additional signed copies of the noticeto the Regional Director for Region 6, for posting by United
States Postal Service, if willing, at locations where notices to
its special delivery messengers are customarily posted.(c) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.